Citation Nr: 0726162	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran's hearing loss disability results in Roman 
numeral designations of no more than III in the right ear and 
no more than I in the left ear, employing Tables VI and VIa 
(as appropriate) of the VA schedule of ratings.

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted, and the evidence does not warrant further referral 
for consideration of an extraschedular rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.85, 4.86 Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Through a November 2003 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate increased rating claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  While the notice was not received 
prior to the April 2003 decision on appeal, the veteran was 
not prejudiced by this fact.  The November 2003 notification 
fully apprised the veteran of how to actively participate in 
his appeal and he has done so since that time.  In support of 
his claims, the veteran has submitted statements and private 
medical records.  Any error in timing is not prejudicial.  
 
The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records and two VA 
examination reports.  Thus, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Thus, no further notice is required in 
this case and the Board finds no evidence of prejudicial 
error in proceeding with final appellate consideration of the 
veteran's claims at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the Board will 
adjudicate the claims.


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In September 2001, the veteran initiated his claim of 
entitlement to service connection for hearing loss.  The RO 
granted him service connection for hearing loss and rated the 
disability at a non-compensable level.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b) (2006).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  It is noteworthy at the outset that hearing loss 
disability is rated based on audiometry specified by 
regulation.  38 C.F.R. § 4.85(a) (2006).  Inasmuch as any 
private audiometry test is not in accordance with the 
regulatory specifications, it may not serve as the basis for 
the rating assigned.  Id.  

The Board notes that the veteran submitted a February 2002 
private audiogram, which he claims shows more severe hearing 
loss than is reflected in the VA audiograms.  Initially, the 
Board notes that it cannot determine whether this private 
audiogram complies with 38 C.F.R. § 4.85 (2006) standards 
because it is unclear if the Maryland CNC controlled speech 
discrimination test was used to determine the veteran's 
speech recognition scores.  In any event, assuming for the 
sake of argument only that the audiogram did reflect a more 
severe hearing loss disability, the two subsequent VA 
audiograms clearly show that the veteran's hearing loss 
disability is not severe enough to warrant a compensable 
disability rating.  The Board finds the two more recent VA 
audiograms, which comply with the requirements of 38 C.F.R. 
§ 4.85, to be more probative in determining the current 
severity of the veteran's hearing loss disability.  

In June 2002, the veteran underwent his initial VA audiologic 
examination.  The results of clinical testing are as follows, 
with puretone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
70
65
60
LEFT
20
60
65
65

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 54 decibels for the 
right ear and 53 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent for the 
right ear and 98 percent for the left ear.  The examiner 
diagnosed the veteran with bilateral moderate to severe high 
frequency sensorineural hearing loss.  

When the rating criteria are applied to the results of the 
veteran's June 2002 VA audiological examination, and Table VI  
of 38 C.F.R. § 4.85 is utilized, the veteran is found to have 
level I hearing in each ear.  Table VII of 38 C.F.R. § 4.85 
provides a 0 percent rating under Diagnostic Code 6100 when 
that level of hearing acuity is shown.  The Board notes that 
the June 2002 audiometric findings showed that the veteran 
has an exceptional pattern of right ear hearing impairment as 
defined at 38 C.F.R. § 4.86.  Specifically, puretone 
thresholds were found to be 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  When such a pattern 
is shown, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
The Board finds that employment of Table VIa provides for a 
higher Roman numeral hearing disability (level III instead of 
level I).  Even with a level III hearing disability in the 
right and a level I hearing disability on the left, Table VII 
of 38 C.F.R. § 4.85 still provides a 0 percent rating under 
Diagnostic Code 6100.   

After the RO decision, the veteran underwent a VA audiologic 
examination in February 2004.  The results of clinical 
testing are as follows, with puretone thresholds recorded in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
65
65
LEFT
20
45
55
55

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 54 decibels for the 
right ear and 44 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent for the 
right ear and 94 percent for the left ear.  The examiner 
diagnosed the veteran with moderate bilateral sensorineural 
hearing loss.  

When the rating criteria are applied to the results of the 
veteran's February 2004 VA audiological examination, the 
veteran is again found to have level I hearing in each ear.  
Table VII of 38 C.F.R. § 4.85 provides a 0 percent rating 
under Diagnostic Code 6100 when that level of hearing acuity 
is shown.  This time, an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.

As indicated above, rating hearing loss disability involves 
the mechanical application of rating criteria to the results 
of specified audiometric studies.  Here, such application 
results in a non-compensable rating.  Thus, the doctrine of 
reasonable doubt is not for application.  Although the Board 
sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned noncompensable (zero percent) 
disability rating is appropriate based on the audiometric 
results in this case.  Although the veteran could be assigned 
staged ratings pursuant to Fenderson, as discussed above, the 
Board concludes that this is not appropriate in this case.  
There is no competent medical evidence indicating that the 
criteria for a compensable rating have been met at any time 
since the veteran filed his original claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board finds that an extraschedular evaluation is not 
appropriate in the instant case.  There is no evidence on 
record showing that the veteran's hearing loss impairs his 
hearing capacity significantly beyond his current schedular 
evaluation.   

Now, the Board turns its attention to the veteran's increased 
rating claim for tinnitus.  The veteran contends that since 
the condition impacts each ear, he should be awarded separate 
10 percent ratings for tinnitus in each ear.  He does not 
assert that his tinnitus has grown more severe, or that the 
condition warrants an extra-schedular rating.    

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  A revised 
regulation, effective on and after June 13, 2003, provides 
for a rating of 10 percent for recurrent tinnitus.  The 10 
percent rating remains the highest rating assignable for 
tinnitus under the revised regulation.  However, in addition 
to the note quoted above, the revised regulation contains a  
note indicating that a single evaluation should be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006).  

The veteran argues that since the claim for an increase was 
filed before the regulation was amended in June 2003, he 
should be assigned two 10 percent ratings under the prior 
version of the regulation.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349.  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus, as does the current regulation.  Therefore, the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)





ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

A rating in excess of 10 percent for tinnitus is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


